Citation Nr: 1735596	
Decision Date: 08/28/17    Archive Date: 09/06/17

DOCKET NO. 13-28 142	)	DATE
Advanced on the Docket	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for a left elbow disorder.

3. Entitlement to service connection for a left shoulder disorder.

4. Entitlement to service connection for a right ankle disorder.

5. Entitlement to service connection for a right knee disorder.

6. Entitlement to service connection for a thoracolumbar spine disorder.

7. Entitlement to service connection for a chronic disorder manifested by testicular pain.

8. Entitlement to service connection for a chronic disorder manifested by chest pain.

9. Entitlement to service connection for a chronic disorder manifested by stomach pain.

10. Entitlement to service connection for a chronic disorder manifested by headaches.


ORDER

Service connection for an acquired psychiatric disorder is granted.

Service connection for a left elbow disorder is denied.

Service connection for a left shoulder disorder is denied.

Service connection for a right ankle disorder is denied.

Service connection for right knee disorder is denied.

Service connection for a thoracolumbar spine disorder is denied.

Service connection for a chronic disorder manifested by testicular pain is denied.

Service connection for a chronic disorder manifested by chest pain is denied.

Service connection for a chronic disorder manifested by stomach pain is denied.

Service connection for a chronic disorder manifested by headaches is denied.


FINDINGS OF FACT

1. There is an approximate balance of the evidence regarding whether an acquired psychiatric disorder is related to injury or disease in service.

2. Arthritis of the left elbow did not become manifest to a degree of 10 percent or more within one year of service separation; a chronic left elbow disorder is not related to service and is not related by causation or permanent worsening to any service-connected disability.

3. Arthritis of the left shoulder did not become manifest to a degree of 10 percent or more within one year of service separation; a chronic left shoulder disorder is not related to service and is not related by causation or permanent worsening to any service-connected disability.

4. Arthritis of the right ankle did not become manifest to a degree of 10 percent or more within one year of service separation; a chronic right ankle disorder is not related to service and is not related by causation or permanent worsening to any service-connected disability.

5. Arthritis of the right knee did not become manifest to a degree of 10 percent or more within one year of service separation; a right knee disorder is not related to injury or disease in service and is not related by causation or permanent worsening to a service-connected disability or disabilities.

6. Arthritis of the thoracolumbar spine did not become manifest to a degree of 10 percent or more within one year of service separation; a thoracolumbar spine disorder is not related to injury or disease in service and is not related by causation or permanent worsening to a service-connected disability or disabilities.

7. Testicular pain is not listed among the diseases for which the presumption of service connection for certain chronic diseases, and the provisions regarding chronicity in service and continuity of symptomatology after service must be considered; a chronic disorder manifested by testicular pain is not related to injury or disease in service and is not related by causation or permanent worsening to a service-connected disability or disabilities.

8. Costochondritis is not listed among the diseases for which the presumption of service connection for certain chronic diseases, and the provisions regarding chronicity in service and continuity of symptomatology after service must be considered; a chronic disorder manifested by chest pain is not related to injury or disease in service and is not related by causation or permanent worsening to a service-connected disability or disabilities.

9. A peptic ulcer did not become manifest to a degree of 10 percent or more within one year of service separation; gastritis and gastroenteritis are not listed among the diseases for which the presumption of service connection for certain chronic diseases, and the provisions regarding chronicity in service and continuity of symptomatology after service must be considered; a chronic disorder manifested by stomach pain is not related to injury or disease in service and is not related by causation or permanent worsening to a service-connected disability or disabilities.

10. Headaches are not listed among the diseases for which the presumption of service connection for certain chronic diseases, and the provisions regarding chronicity in service and continuity of symptomatology after service must be considered; a chronic disorder manifested by headaches is not related to injury or disease in service and is not related by causation or permanent worsening to a service-connected disability or disabilities.


CONCLUSIONS OF LAW

1. An acquired psychiatric disorder was incurred in peacetime service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 4.125 (2016).

2. A left elbow disorder was not incurred in service; arthritis is not presumed to have been incurred in service. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

3. A left shoulder disorder was not incurred in service; arthritis is not presumed to have been incurred in service. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

4. A right ankle disorder was not incurred in service; arthritis is not presumed to have been incurred in service. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

5. A right knee disorder was not incurred in service; arthritis is not presumed to have been incurred in service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

6. A thoracolumbar spine disorder was not incurred in service; arthritis is not presumed to have been incurred in service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

7. A chronic disorder manifested by testicular pain was not incurred in service. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

8. A chronic disorder manifested by chest pain was not incurred in service; cardiovascular-renal disease is not presumed to have been incurred in service. 38 U.S.C.A. §§ 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

9. A chronic disorder manifested by stomach pain was not incurred in service; a peptic ulcer is not presumed to have been incurred in service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

10. A chronic disorder manifested by headaches was not incurred in service. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant is a veteran (the Veteran) who had active duty service from August 1980 to August 1983. 

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2011 rating decision of the RO in Louisville, Kentucky, on behalf of the RO in St. Petersburg, Florida, and from a July 2012 rating decision of the RO in St. Petersburg, Florida.

In December 2016, the Veteran presented testimony at a Board hearing, chaired via videoconference by the undersigned Veterans Law Judge, and accepted such hearing in lieu of an in-person hearing before a Member of the Board. See 38 C.F.R. § 20.700(e) (2016). A transcript of the hearing is associated with the claims file.

The Veteran submitted additional medical evidence after the most recent RO adjudication and he waived his right to have that evidence considered initially by the RO. 

The Board acknowledges that the psychiatric claim adjudicated by the RO included sleep impairment associated with a psychiatric disorder, and that the Veteran has since submitted evidence of a diagnosis of obstructive sleep apnea. A claim of entitlement to service connection for sleep apnea is a distinct matter arising from a distinct diagnosis from that which was adjudicated by the RO. Accordingly, the issue of entitlement to service connection for sleep apnea is not within the Board's jurisdiction. 

The Veteran is advised that his statements regarding sleep apnea do not meet the standards of an intent to file (3.155(b)) or those of a complete claim under 38 C.F.R. § 3.155(a). The RO should notify the veteran as to the procedures required under 38 C.F.R. § 3.155 for filing a claim for VA benefits.

The Board also acknowledges that the Veteran has filed a Notice of Disagreement with several issues and has not yet been issued a Statement of the Case by the RO. These include claims of entitlement to service connection for right and left hand neurological disorders, fecal and urinary incontinence, a skin disorder, asthma, and a traumatic brain injury, and increased rating claim for a right index finger disability, and a claim of entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU). The RO has acknowledged the receipt of the Notice of Disagreement with respect to these claims and no further action is necessary at this time to comply with Manlincon v. West, 12 Vet. App. 238 (1999).

VA law provides that, for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service, during a period of war, or other than a period of war, the United States will pay to any veteran thus disabled and who was discharged or released under conditions other than dishonorable from the period of service in which said injury or disease was incurred, or preexisting injury or disease was aggravated, compensation, except if the disability is a result of the veteran's own willful misconduct or abuse of alcohol or drugs. 38 U.S.C.A. §§ 1110, 1131 (West 2014). 

Entitlement to service connection on a direct basis requires (1) evidence of current nonservice-connected disability; (2) evidence of in-service incurrence or aggravation of disease or injury; and (3) evidence of a nexus between the in-service disease or injury and the current nonservice-connected disability. 38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection on a secondary basis requires (1) evidence of a current nonservice-connected disability; (2) evidence of a service-connected disability; and (3) evidence establishing that the service-connected disability caused or aggravated the current nonservice-connected disability. 38 C.F.R. § 3.310(a),(b); Wallin v. West, 11 Vet. App. 509, 512 (1998). 

Service connection for posttraumatic stress disorder requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. § 3.304(f)

For specific enumerated diseases designated as "chronic" there is a presumption that such chronic disease was incurred in or aggravated by service even though there is no evidence of such chronic disease during the period of service. The presumptive diseases include arthritis, peptic ulcers, and psychoses. In order for the presumption to attach, the disease must have become manifest to a degree of 10 percent or more within one year of separation from active duty. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a). Presumptive service connection for the specified chronic diseases may alternatively be established by way of continuity of symptomatology under 38 C.F.R. § 3.303(b). However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a) Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record. 38 U.S.C.A. § 7104(a) (West 2014). When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016). A VA claimant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail. Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its merits, the preponderance of the evidence must be against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert at 54.

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

A June 23, 2011, Private Psychiatric Examination reveals the Veteran reported that, in 1981, as part of training he and a group were shown a burnt body. When the body bag was opened, the sight and the smell made him pass out. He was working as a medic but never got used to the sights of people with severe wounds. The examiner diagnosed PTSD and prescribed medication for sleep. A July 7, 2011, Progress Note reveals the Veteran reported headaches after starting the prescribed medication and he noted that he had taken up gambling. The medication was changed (VBMS record 08/04/2011). 

A letter dated February 20, 2012, from E. Mendez, MD, lists the Veteran's PTSD stressors, including the death of his brother in 1980, serving as a medic when a paratrooper was killed, and encounters with sick and wounded patients. 

A letter dated July 30, 2012, from Dr. Mendez states that he had been treating the Veteran consistently since June 23, 2011, with a diagnosis of PTSD. The Veteran reported that symptoms began following the death of his brother, who was shot in the head in September 1980. Symptoms began at that time and had continued more severely since the previous year. Dr. Mendez opined that it is as likely as not that the traumatic death of his brother triggered the symptoms of posttraumatic stress disorder (VBMS record 08/02/2012). 

A March 22, 2012, VA Internal Medicine Note reveals the Veteran's account that his headaches started after his stressors of seeing burnt people and seeing a paratrooper falling from the sky (VBMS record 07/25/2013). 

The report of a VA Mental Disorders Examination dated August 2013 reveals a diagnosis of anxiety disorder NOS. The Veteran reported stressors of seeing a paratrooper who died, seeing other dead people as a medic, and being traumatized by the violent death of his older brother. The examiner concluded that the criteria for a PTSD diagnosis were not met because the traumatic event is not persistently re-experienced, there is no persistent avoidance of stimuli associated with the trauma or numbing of general responsiveness, and there are no persistent symptoms of increased arousal. The examiner opined that he cannot relate the diagnosed condition to the Veteran's military service without resort to speculation. The reason is that there is no evidence of ongoing mental symptoms, treatments, or medications during the 29 years following service. The RO subsequently found that the stressor of learning of the death of the Veteran's brother had been adequately verified. The VA examiner reviewed this evidence and provided an addendum opinion that "In face of the new documented evidence of the stressor[...] there is an identified trigger for the veteran's allegations of symptoms that impaired his performance at work, family relationships and social interactions since military discharge to present." The examiner opined that anxiety disorder NOS is at least as likely as not is caused by the violent death of the Veteran's brother, during military service.

A September 26, 2013, Private Psychiatric Summary by Dr. Mendez reveals diagnoses of PTSD and mood disorder NOS. Dr. Mendez cites in-service stressors, including the Veteran hearing of his brother's death (VBMS record 08/28/2013). 

A September 30, 2013, Private Evaluation completed by Dr. Mendez includes diagnoses of PTSD and mood disorder NOS (VBMS record 02/04/2014). 

A letter dated April 3, 2014, from P. Davis, Ph.D., states that the Veteran has PTSD and mood disorder NOS (VBMS record 02/04/2014). 

An April 18, 2014, VA Hospital Discharge Note reveals a rule out diagnosis of military related PTSD, as well as unspecified depressive disorder, unspecified trauma, stressor related disorder, and cluster B personality traits (VBMS record 05/29/2014). 

A May 10, 2014, Evaluation from V. Samuel, MD, includes a diagnosis of major depressive disorder with psychotic features, unspecified anxiety disorder and migraines. Dr. Samuel noted that the Veteran experienced various traumas in service and continued to be taunted by them (VBMS record 05/29/2014). 

Recent treatment records from Reflections of Mental Health reveals diagnoses including major depressive disorder, PTSD (VBMS record 01/16/2015). 

An October 26, 2015, letter from Dr. Samuel includes diagnoses of major depressive disorder with symptoms of psychotic features, PTSD, and unspecified anxiety disorder, migraines, and chronic pain. In addition to the stressors previously reported, he reported having been personally assaulted while in the service (VBMS record 11/23/2015). 

An October 26, 2015, psychiatric evaluation by Dr. Samuel, includes diagnoses of major depressive disorder and PTSD as well as unspecified psychotic disorder (VBMS record 11/23/2015). 

An October 15, 2015, letter from a VA clinical psychologist states the Veteran experienced significant trauma in the military to include his brother's death and military sexual trauma. The examiner opined that the Veteran's depressive and anxiety symptomatology is more likely than not a result of his traumatic experiences in the military (VBMS record 11/23/2015).

An October 31, 2014, report from a VA clinician states that the Veteran's psychiatric disorder is as likely as not a result of his military service (VBMS record 11/30/2015). 

An January 6, 2016, VA Psychiatry Note reveals diagnoses of psychosis, anxiety, anger, and insomnia/nightmares (VBMS record 01/25/2016). 

An October 20, 2016, evaluation by Dr. Samuel reveals diagnoses of PTSD, dysthymic disorder, and major depressive disorder (VBMS record 12/09/2016). 

A December 21, 2016, nexus opinion by Dr. Samuel states that the Veteran's PTSD is caused by or a result of sexual assault, trauma events witnessed in service (VBMS record 12/28/2016).

After a review of all of the evidence, the Board finds that the evidence in support of service connection for an acquired psychiatric disorder has attained relative equipoise with the evidence against the claim. 

Regarding PTSD, the Veteran has providing a constantly evolving account of stressors in service. The majority of these could not be verified. However, the RO agreed that the Veteran's account that his step brother was killed as a result of gun violence during the Veteran's service was corroborated by a copy of the death certificate showing an individual with a different last name than the Veteran was killed in September 1980, and by documentation establishing that the Veteran's father was also the step-father of this individual. As this stressor is confirmed and has been repeatedly cited by examiners as among the stressors contributing to the diagnosis of PTSD, there are no additional elements left to be established. Indeed, the VA examiner provided a positive nexus opinion after reviewing this evidence. The fact that she did not provide a diagnosis of PTSD appears to be issue in the subsequent denial. However, the Board finds that the criteria for service connection are met regardless of the diagnosis whether under 38 C.F.R. § 3.303 or 38 C.F.R. § 3.304. Accordingly, the Board concludes that service connection for an acquired psychiatric disorder is warranted. 

Entitlement to service connection for a left elbow disorder.

Entitlement to service connection for a left shoulder disorder.

Entitlement to service connection for a right ankle disorder.

Entitlement to service connection for a right knee disorder.

Entitlement to service connection for a thoracolumbar spine disorder.

Entitlement to service connection for a chronic disorder manifested by testicular pain.

Entitlement to service connection for a chronic disorder manifested by chest pain.

An April 2, 1981, Clinical Note reveals complaint of abdomen pain for 2 days. The assessment was a mild sprain. 

A September 14, 1981, Clinical Note reveals complaint of pain in left chest very strong in nature lasting 5 to 10 seconds then gone. The assessment was chest wall pain. 

A January 22, 1982, Clinical Note reveals complaint of suprapubic pain and pain in testicles. Examination was normal. The assessment was probable gastritis. 

A May 26, 1983, Clinical Note reveals complaint of muscle weakness. Examination of the back showed full range of motion with slight tenderness. The examiner assessed a muscle strain. The Veteran testified at the Board hearing that this treatment followed a fall from a truck after which he claims to have been unconscious for a minute. 

The August 22, 1983, Service Separation Examination reveals normal clinical findings for the chest, heart, lungs, upper extremities, lower extremities, and spine. Physical profile ratings of P-1, U-1, and L-1, were assigned. 

The "P" stands for physical capacity or stamina. This factor normally includes conditions of the heart; respiratory system; gastrointestinal system, genitourinary system; nervous system; allergic, endocrine, metabolic and nutritional diseases; diseases of the blood and blood forming tissues; dental conditions; diseases of the breast, and other organic defects and diseases that do not fall under other specific factors of the system. 

The "U" stands for upper extremities. This factor concerns the hands, arms, shoulder girdle, and upper spine (cervical, thoracic, and upper lumbar) in regard to strength, range of motion, and general efficiency. 

The "L" stands for lower extremities. This factor concerns the feet, legs, pelvic girdle, lower back musculature and lower spine (lower lumbar and sacral) in regard to strength, range of motion, and general efficiency.

The rating of "1" indicates that an individual possesses a high level of medical fitness and, consequently, is medically fit for any military assignment.

In sum, the results of the service separation examination demonstrate conclusively that at the time he left service, the Veteran's left elbow, left shoulder, right knee, right ankle, chest, thoracolumbar spine, and testicles were clinically normal and free of any disability. 

After service, the first reference to a back injury is in 2006. An April 12, 2006, Triage Note reveals complaint of pain across lower back which began 2-3 days prior, about 2 weeks after doing some heavy lifting. He denied abdominal and chest pain (VBMS record 02/20/2015). 

Private Clinical Notes in December 2009 and October 2010 reveal the Veteran was seen for complaint of chest pain and palpations, as well as back pain, and genitourinary symptoms. Pertinent assessments included chest pain. A myocardial perfusion study in October 2010 was normal. An X-ray of the right foot in February 2008 was normal.

A September 15, 2011, Progress Note from I. Potash, MD, reveals the Veteran's account that he injured his low back and right ankle while bending over to take mail out of a hamper at work when another employee pushed heavy machinery into the Veteran's back and right ankle (VBMS record 01/29/2015).

The Veteran filed a Worker Compensation claim in September 2011 noting that pinned between a hamper and a "BMC" which hit his back and right ankle (VBMS record 01/29/2015).

An October 26, 2011, Progress Note includes the Veteran's account that he had prior low back pain in the military (VBMS record 01/29/2015).

An November 3, 2011, MRI showed disc herniations in the thoracic spine with associated central canal stenosis and compression of the cord and disc bulges at the lumbar and sacral levels (VBMS record 01/29/2015).

The report of a VA Spine Examination dated March 2011 reveals the Veteran complained of pain in the lower back, mainly early in the morning, with improvement as the day goes on. Prolonged standing and sitting aggravate the pain. He takes no medications for this pain, which lasts for a couple of days. Mid back pain was also reported. X-rays of the thoracic spine showed mild degenerative changes. X-rays of the lumbar were unremarkable. The examiner diagnosed lumbar strain and thoracic degenerative joint disease. The examiner opined that these diagnoses were less likely as not (less than 50% probability) caused by or a result of service. The examiner reasoned that there was no evidence of a chronic lumbar or thoracic spine condition as the Veteran was treated only once for low back pain during service.

The report of a VA Respiratory Examination dated March 2011 reveals the Veteran gave a history of chest pains that he claimed began during active military service. Over time, he reported the chest pains persisted intermittently, triggered by stress. Episodes of stabbing left chest pain occurred a few times a week with  no associated symptoms. He reported  having been evaluated by a cardiologist with a stress test which was normal. He had not been prescribed medications for his chest pains. An EKG of March 9, 2011, revealed sinus bradycardia with marked sinus arrhythmia. The examiner diagnosed chest pains of unknown etiology. Regarding etiology, the examiner opined that he cannot resolve this issue without resort to mere speculation. The rationale was that there is no documentation available to support ongoing care for the condition.

The report of a VA Genitourinary Examination dated April 2011 reveals the Veteran's complaint of developing testicular pain during active duty. He was evaluated for this and the examination was negative. He had an inguinal hernia repair in 2009. The examiner opined that the claimed testicular pain was less likely as not (less than 50% probability) caused by or a result of service. The examiner reasoned that the Veteran was only treated once for testicular pain and the results of examination were negative with no evidence of further symptoms. The examiner opined that the Veteran's current symptoms are probably secondary to an inguinal hernia repair.

A November 3, 2011, MRI of the lumbar spine reveals disc bulges in the lumbosacral region. An MRI of the thoracic spine reveals disc herniations and central canal stenosis with compression of the cord (VBMS record 07/25/2013).

A February 24, 2012, chest X-ray is normal (VBMS record 07/25/2013). 

An April 25, 2012, Nursing Note reveals the Veteran's account that, since service, he had experienced upper and lower back pain, chest pain that radiates to the left shoulder and left arm, right knee pain, and right ankle pain (VBMS record 05/04/2012). 

An August 14, 2012, MRI of the knees reveals partial thickness cartilage tears, bilaterally. An MRI of the brain on that date reveals normal findings with the exception of a mucous retention cyst at the right maxillary antrum (VBMS record 07/25/2013). 

A letter from F. Moya, MD, dated September 11, 2012, states that he had seen the Veteran since August 9, 2012, for his knee problems. The Veteran related an injury in May 1983 where he fell off a vehicle and injured multiple parts of his body including neck, back, and knees. Dr. Moya noted MRI evidence of articular cartilage damage to the knees and opined it is as likely as not the incident of falling off the truck in May of 1983 could cause articular cartilage damage to the right and left knee (VBMS record 10/29/2012). 

A letter from S. Gervin, MD, dated October 10, 2012, states that the Veteran has thoracic disc herniation, facet arthritis, and osteoarthritis of the knees. The Veteran reported that, in May 1983, he fell off a vehicle and the pain commenced at the time of that accident and continued to the present time. Dr. Gervin opined that it is as likely as not the 1983 accident caused the back problems (VBMS record 10/29/2012).

A letter from J. Torres, MD, dated October 11, 2012, states that the Veteran has been treated for costochondritis since May 10, 2011, which he reported began in service, as well as mid and lower back pain (VBMS record 10/29/2012).

A December 5, 2012, MRI of the lumbar spine reveals multi-level bulging discs and facet arthropathy (VBMS record 07/25/2013).

A February 25, 2013, VA Primary Care Note reveals diagnoses including chronic low back pain and costochondritis (VBMS record 07/25/2013).

A July 24, 2014, letter from a VA primary care physician notes that the Veteran has chronic pain syndrome secondary to spinal osteoarthritis and lumbar degenerative disc disease (VBMS record 04/17/2015).

A May 13, 2016, Evaluation by D. Rielo, MD reveals the Veteran's account of low back pain since 1980s while in service. Diagnoses included spondylosis with radiculopathy in the lumbar region, radiculopathy, and bilateral upper extremity carpal tunnel syndrome (VBMS record 06/20/2016). 

A December 21, 2016, nexus opinion by V. Morrison, MD, states that chronic back pain and carpal tunnel syndrome are caused by direct exposure to trauma and major life altering event while serving in the military including traumatic brain injury (VBMS record 12/28/2016). 

Recent treatment notes from Select Physical Therapy include diagnoses of thoracic disc displacement and lumbosacral disc degeneration. These notes include the Veteran's description of having fallen off a truck in the service. Recent treatment notes from Pain Care Specialists of Florida include diagnoses of low back and thoracic pain (radiating to the rib cage) lumbar radiculitis, and bilateral knee pain, and include the Veteran's account that these complaints result from injuries in the service, including a fall from a truck.

After a review of all of the evidence, the Board finds that a preponderance of the evidence is against any relationship between current right knee, left ankle, left elbow, left shoulder, thoracolumbar spine, chest, and testicular complaints/disorders and any injury or disease of service. 

Regarding the right knee, right ankle, left elbow, and left shoulder, there is no injury or disease in service. The Veteran has told his treatment providers, both VA and private, that he sustained a series of traumas in service, including a fall from a truck. These incidents are not recorded in any treatment report in the apparently complete service treatment records. The Board finds it reasonable to conclude that a fall significant enough to have resulted in a loss of consciousness and physical disabilities decades after service would have been noted at the time. This finding is bolstered by the normal examination results at service separation, which confirm that there were no musculoskeletal disabilities at that time. 

The Veteran has submitted several medical opinions linking current disabilities, particular of the thoracolumbar spine and upper and lower extremities to the asserted injuries in service. As the Board has found there were no significant  unreported injuries in service, the Board finds that these opinions are based on inaccurate facts and are not credible evidence. 

Regarding the thoracolumbar spine and right ankle, there appears to be a significant work-related injury in 2011. None of the medical opinions in support of a nexus between the Veteran's thoracolumbar spine disorder and service addresses or even acknowledges this evidence. This reinforces the finding that these opinions are based on inaccurate facts. 

Regarding the thoracolumbar spine, the RO obtained a medical opinion based on a review of the complete record and the examiner found against any nexus between the current disability and the single in-service episode in May 1983 of muscle weakness, which did not identify an actual back injury, but simply noted slight tenderness of the back and full range of motion. 

Regarding the testicular pain, the RO obtained a medical opinion based on a review of the complete record and the examiner found against any nexus between the current disability and the single in-service episode in January 1982 of pain in the testicles, which resulted in a normal examination. 

The Board finds the VA opinions to carry the most probative weight with respect to those claims as the opinions were based on the accurate facts regarding service. 

The Board acknowledges that the RO requested an opinion as to chest pain in light of the episode of chest pain in service. However, the examiner could not provide an opinion without resort to speculation. The Board finds that the examiner adequately explained this finding with respect to Jones v. Shinseki, 23 Vet. App. 382 (2010). The examiner explained that there was no record of ongoing care after service. The Board finds that this is an adequate explanation and does not suggest that additional examination or research would render a non-speculative opinion possible. The Board again emphasizes that the Veteran's genitals and urinary tract were examined at service separation and were found to be normal. 

The Veteran has generally asserted that each of his musculoskeletal complaints has been present since service even though he did not seek treatment or file a disability claim for them for decades. The Board acknowledges that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology. Savage v. Gober, 10 Vet. App. 488, 496 (1997). However, continuity of symptomatology is only applicable with respect to specific enumerated chronic diseases, which must have been noted in service, but not have been shown to be chronic at the time. In this case, arthritis was not noted in service with respect to any joint. Moreover, the Veteran's account of continuous symptoms is inherently dependent on the existence of symptoms in service. The Board finds that the pertinently normal findings at service separation with no report of complaints or symptoms weighs decidedly against significant symptomatology in service for any of these claims. 

The Veteran testified that his chest pain is associated with anxiety. To the extent this is a symptom of his psychiatric disability, that will be addressed by the RO in assigning a disability rating for the psychiatric disability. The Board's finding here is that there is no distinct chest disability that is related to service. 


In sum, the Board finds that arthritis was not noted in service and did not become manifest to a degree of 10 percent or more within one year of service separation with respect to any of these claims. The Board further finds that the claimed left elbow disorder, left shoulder disorder, right ankle disorder, right knee disorder, thoracolumbar spine disorder, testicular pain, and chest pain, are not related to service and are not related by causation or permanent worsening to any service-connected disability. Therefore, the Board concludes that service connection is not warranted for any of these claims. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against each claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

Entitlement to service connection for a chronic disorder manifested by stomach pain.

Service treatment records include a September 26, 1980, Clinical Note which reveals complaint of stomach irritation for 2 days. The assessment was ?stomach cramps. 

A January 23, 1981, Clinical Note reveals complaint of vomiting and headache for 1 day. The assessment was an upper-respiratory infection and gastritis.

A May 21, 1981, Clinical Note reveals complaint of stomach pain and cramps for 2 weeks. The assessment was gastritis. 

A September 21, 1981, Clinical Note reveals complaint of abdominal pain for 1 day and diarrhea and vomiting. The assessment was gastroenteritis. 

A January 21, 1982, Clinical Note reveals complaint of abdominal pain for 2 days. The assessment was gastritis. 

An October 1, 1982, Clinical Note reveals complaint of upset stomach. The assessment was viral syndrome. 

An August 22, 1983, Service Separation Examination reveals normal clinical findings for the abdomen and viscera. A physical profile rating of P-1 was assigned. 

The Board observes that a peptic ulcer was not noted in service and did not become manifest to any degree within one year of service separation. 

After discharge from active duty, a July 24, 1985, Emergency Room Note reveals complaint of diarrhea for 2 days and assessment of gastroenteritis. 

Private Clinical Notes in December 2009 and October 2010 reveal the Veteran was seen for complaint of GI symptoms (VBMS record 04/22/2011). 

The report of a VA Stomach Examination dated March 2011 reveals the Veteran gave a history of a stomach condition with stomach pains that began during his active military service. He reported abdominal pains, cramps and diarrhea. His service treatment records show recurrent evaluation and treatment for these complaints and diagnosis of gastritis and gastroenteritis. The Veteran reported that, over time, the stomach symptoms persisted. He had not sought evaluation or treatment for the stomach pains since his active military service. Stomach pains occurred daily with no precipitating foods, etc. Regarding etiology, the examiner opined that he cannot resolve this issue without resort to mere speculation. The rationale was that there is no documentation available to support ongoing care for the condition.

An April 25, 2012, Nursing Note reveals the Veteran's account that, since service, he has experienced and stomach pain (VBMS record 05/04/2012). 

A February 25, 2013, VA Primary Care Note reveals a diagnosis of GERD/H Pylori (VBMS record 07/25/2013). 

After a review of all of the evidence, the Board finds that a preponderance of the evidence is against an etiologic relationship between current gastroesophageal reflux disease (GERD)/H Pylori and service. 

While the Veteran reported on several occasions in service that he was experiencing gastrointestinal discomfort and symptoms including diarrhea, his complaints were related to various viruses, gastritis, and gastroenteritis. GERD and/or H Pylori were not noted at any time during service. The normal results for testing of the abdomen and viscera is conclusive evidence that his symptoms had resolved at service separation and that there was no disability at that time. 

The first diagnosis of a chronic gastrointestinal disorder comes 30 years after service separation. Moreover, there is no medical opinion that purport to relate the current diagnosis to service. While the Veteran is competent to relate his symptoms, he is not competent to relate a current diagnosis of GERD or H Pylori to remote symptoms in service. To the extent he maintains that he had constant symptoms since the episodes noted in service, this is contradicted by the normal examination findings at service separation. 

The Veteran testified that his stomach pain is associated with anxiety. To the extent this is a symptom of his psychiatric disability, that will be addressed by the RO in assigning a disability rating for the psychiatric disability. The Board's finding here is that there is no distinct stomach disability that is related to service. 

The Board acknowledges that the RO requested an opinion as to stomach pain in light of the episodes of stomach pain in service. However, the examiner could not provide an opinion without resort to speculation. The Board finds that the examiner adequately explained this finding with respect to Jones, 23 Vet. App. 382 (2010). The examiner explained that there was no record of ongoing care after service. The Board finds that this is an adequate explanation, consistent with the record, and does not suggest that additional examination or research would render a non-speculative opinion possible. The Board emphasizes that the Veteran's abdomen and viscera were examined at service separation and were found to be normal.

In sum, the Board finds that a peptic ulcer has not been diagnosed in this case at any time. The Board further finds that the claimed stomach disorder is not related to service and are not related by causation or permanent worsening to any service-connected disability. Therefore, the Board concludes that service connection is not warranted for the claim. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

Entitlement to service connection for a chronic disorder manifested by headaches.

A January 23, 1981, Clinical Note reveals complaint of vomiting and headache for 1 day. The assessment was an upper-respiratory infection and gastritis.

An August 22, 1983, Service Separation Examination reveals normal clinical findings for the head as normal neurologic examination. A physical profile rating of P-1 was assigned. 

Service treatment records for the post active duty period include a July 15, 1984, Optometry Clinic Notes revealing the Veteran's complaint of headaches. There was no history of any trauma or surgery. 

A July 23, 1985, Emergency Department Note reveals complaint of headaches and dizziness for 1 day. The examiner's assessment was viral syndrome. 

The report of a VA Neurology Examination dated March 2011 reveals the Veteran reported date of onset of headaches as 1982. He gave a history of a headache condition he claimed began during his active military service. He correlated onset of his headaches with being under a tremendous amount of stress working as a medic. No head injury occurred. He reported that, over time, his headaches persisted. Headaches occurred 2 or 3 times per week, always precipitated by stress, located in the left parietal region, accompanied by phonophobia. Episodes would last up to a few hours and were alleviated by sleep. He had not sought evaluation or treatment for his headaches. The examiner diagnosed headaches. Regarding etiology, the examiner opined that he cannot resolve this issue without resort to mere speculation. The rationale was that there is no documentation available to support ongoing care for the condition.

A March 22, 2012, VA Internal Medicine Note reveals the Veteran's account that his headaches started after his stressors of seeing burnt people and seeing a paratrooper falling from the sky (VBMS record 07/25/2013). 

An April 25, 2012, Nursing Note reveals the Veteran's account that, since service, he has experienced headaches (VBMS record 05/04/2012). 

A treatment report of Dr. Rielo, dated September 13, 2012, notes that headaches began in 1980's after seeing his brother shot in the head. Dr. Rielo diagnosed migraines and opined that these are more likely than not related to multiple head traumas sustained while in the service and the strong emotional impact of his brother's death (VBMS record 10/29/2012).

A letter from Dr. Gervin, dated October 10, 2012, states that the Veteran has hemicranial headaches. The Veteran reported that, in May 1983, he fell off a vehicle and the pain commenced at the time of that accident and continued to the present time (VBMS record 10/29/2012).

A February 25, 2013, VA Primary Care Note reveals diagnoses including headaches of migrainous origin, chronic daily headaches (VBMS record 07/25/2013). 

A July 24, 2014, letter from a VA primary care physician notes that the Veteran has migraine headaches and sleep apnea which results in daytime sleepiness (VBMS record 04/17/2015).

An October 30, 2015, Headaches Examination by Dr. Rielo reveals a diagnosis of migraine, including migraine variants with initial diagnosis in 1980s. The Veteran stated that his headaches began when "he witnessed how his brother was shot on his head while in service" (VBMS record 11/23/2015). 

An October 30, 2015, letter from Dr. Diego notes that the Veteran had been treated by him since September 13, 2012, and suffers from chronic post-traumatic migraines since the 1980s after being exposed to psychological and physical traumas including witnessing his brother being shot "on his head" and sustaining different blows to his head while on his military service. Dr. Rielo opined that it is more likely than not that his chronic post-traumatic migraines were caused by the psychological and physical traumas sustained while on his military service (VBMS record 11/23/2015). 

A December 3, 2016, letter from Dr. Rielo states that the Veteran suffers from chronic post-traumatic migraines reportedly since the 1980s. He felt psychologically impacted after hearing about the brutal death of his brother who had been shot in the head. Additionally, after he returned to basic training he sustained different blows to the head from blanket parties, boxing and falling of a truck. Dr. Rielo opined that it is more likely than not that his migraines were caused by the psychological and physical traumas sustained while on his military service (VBMS record 12/09/2016). 

A December 21, 2016, nexus opinion by Dr. Morrison states that migraines are caused by direct exposure to trauma and major life-altering events while serving in the military including traumatic brain injury (VBMS record 12/28/2016). 

Recent treatment records from Dr. Gervin reveals treatment for headaches noting the Veteran's account that they began in service in 1980. 

After a review of all of the evidence, the Board finds that a preponderance of the evidence is against a relationship between current headaches and service. 

While the Veteran has repeatedly described traumatic injuries occurring in service, the Board has found above that these descriptions are not credible evidence as they conflict materially and substantially with the service treatment records and the normal findings for the head at service separation. 

While several examiners have offered opinions relating headaches in part to stressors such as the death of the Veteran's brother, none of these opinions establishes this as an independent etiology. It is always discussed in combination with in service physical traumas. Therefore, each of those opinions is based substantially and materially on an incorrect understanding of the facts. 

The Board acknowledges that the RO requested an opinion as to headaches in light of the episode of a headache  in service. However, the examiner could not provide an opinion without resort to speculation. The Board finds that the examiner adequately explained this finding with respect to Jones, 23 Vet. App. 382. The examiner explained that there was no record of ongoing care after service. The Board finds that this is an adequate explanation, consistent with the record, and does not suggest that additional examination or research would render a non-speculative opinion possible. The Board emphasizes that the Veteran's head and neurology were examined at service separation and were found to be normal.

In sum, the Board finds that the claimed headaches are not related to service and are not related by causation or permanent worsening to any service-connected disability. Therefore, the Board concludes that service connection for headaches is not warranted for the claim. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

Duties to Notify and Assist

VA's duty to notify was satisfied by letters in September 2010, April 2011, April 2011, June 2011, and February 2012. See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

The RO has obtained pertinent medical records including the service treatment records, VA outpatient treatment reports, Social Security Disability records, and private treatment reports identified by the Veteran. The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of these claims that has not been obtained. 

For the headache, chest pain, and stomach pain, issues, the RO has also obtained a thorough medical examination and medical opinion. The Veteran has made no specific allegations as to the inadequacy of any opinion. Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion). 

The Board acknowledges that the Veteran has not been afforded a VA medical examination with respect to the right knee, right ankle, left elbow, and left shoulder claims. However, the Board finds that a VA examination is not necessary in order to decide those claims. The VA Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim. McClendon v. Nicholson, 20 Vet App. 79, 81 (2006).

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service. The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation. McLendon, 20 Vet. App. 79. 

The Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted. In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service. Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277. On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet the standard of subsection (B), as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection. Waters, 601 F.3d at 1278-1279. 

The Veteran's service treatment records are devoid of any complaints or treatment for injuries or disease affecting these areas. Further, for the reasons explained in this decision, the Board finds that there is otherwise no credible evidence of any in-service disease or injury to the right knee, right ankle, left elbow, and left shoulder, and there is no evidence of other event during service. As the only evidence that the Veteran's claimed disabilities are related to his military service is his own conclusory generalized lay statements, which are unsupported by even speculative medical evidence, the Board finds that referral for a VA medical examination is not warranted.

When conducting a hearing, a VA hearing officer, to include a Veterans Law Judge, must suggest that a claimant submit evidence on any issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record. See Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103 (2016). The hearing officer also must suggest the submission of evidence when testimony during the hearing indicates that it exists (or could be reduced to writing) but is not of record. 

Here, during the Board hearing, the Veteran was informed as to the basis for the RO's denial of his claims, and he was informed of the information and evidence necessary to substantiate each claim. Moreover, the file was left open for 90 days in order to supplement the record. Such actions supplement the VCAA and comply with 38 C.F.R. § 3.103.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	L. Cramp, Counsel

Copy mailed to: Florida Department of Veterans Affairs



Department of Veterans Affairs


